Citation Nr: 0411326	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for left ear hearing loss.

4.  Entitlement to a 10 percent rating based upon multiple non-
compensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 1967 
to May 1970 and from September 1989 to September 1992.  He served 
on active duty for training from April 15, 1988, to August 18, 
1988.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In light of the veteran's 
correspondence in September 2003 and February 2004, the Board 
finds the veteran has withdrawn all requests for a personal 
hearing as to the issues on appeal.  The September 2003 statement 
also withdrew the appeal as to the various service connection 
claims for post-traumatic stress disorder, a prostate disorder, 
aneurysm, a gastrointestinal disorder, and a back disorder.

Although the RO in supplemental statements of the case in October 
and December 2003 addressed the increased rating issue on appeal 
as for bilateral hearing loss, the prior rating actions only 
established service connection for left ear hearing loss.  The 
January 2002 and October 2002 statements of the case, however, 
adjudicated the issue as left ear hearing loss.  Therefore, the 
Board finds that entitlement to a compensable rating for left ear 
hearing loss is the issue properly developed for appellate review.  

It is also significant to note that in a September 1999 decision 
the Board, among other things, denied the veteran's service 
connection claim for depression as not well grounded.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.) became law, which, in 
part, eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 174 (2000) (per curiam 
order), which had held that VA could not assist in the development 
of a claim that was not well grounded.  The law also provided that 
under certain circumstances claims that had been denied as not 
well grounded and became final during the period from July 14, 
1999, to November 9, 2000, could be re-adjudicated as if the 
denial had not been made.  Although the January 2002 rating 
decision denied reopening the veteran's claim for depression, the 
Board finds the claim must be adjudicated, de novo, under the VCAA 
provisions.

The Board further finds that the veteran's claim for a 10 percent 
rating based upon multiple non-compensable service-connected 
disabilities is "inextricably intertwined" with issues on appeal 
requiring additional development.  It is significant to note that 
should service connection be established for depression or 
tinnitus such a determination could affect the outcome of the 
present issue on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has held that two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision cannot be rendered unless both issues have been 
considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107(West 2002)) became law.  Regulations 
implementing the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  A review of the record shows the 
veteran was notified of the VCAA as it applied to his depression 
and tinnitus claims by correspondence dated in July 2001, but not 
as to the issues of entitlement to a compensable rating for left 
ear hearing loss and entitlement to a 10 percent rating based upon 
multiple non-compensable service-connected disabilities.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 38 C.F.R. § 
3.159.  In this case, records show the veteran has a left ear 
service-connected hearing loss disability and that on VA 
examination in October 1994 and February 1997 he reported he 
experienced periodic tinnitus.  Private medical reports dated in 
October 1995 and August 1996 and a September 2003 VA examination 
report, however, show the veteran reported no complaints related 
to tinnitus.  In light of the inconsistency of these opinions, the 
Board finds additional development is required prior to appellate 
review.

The Board further finds that correspondence of record shows the 
veteran has been awarded Social Security Administration (SSA) 
disability benefits.  Any pertinent evidence associated with the 
veteran's SSA disability claim must be obtained for an adequate 
determination.  Additionally, as noted above, the veteran's 
service connection claim for depression must be adjudicated, de 
novo, under the VCAA provisions.  Therefore, these matters must be 
remanded for further development.

Accordingly, this matter is REMANDED to the RO for the following:  

1.  The RO should ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This includes notifying the 
claimant (1) of the information and evidence not of record that is 
necessary to substantiate the claims concerning entitlement to a 
compensable rating for left ear hearing loss and entitlement to a 
10 percent rating based upon multiple non-compensable service-
connected disabilities, (2) of the information and evidence that 
VA will seek to provide, (3) of the information and evidence that 
the claimant is expected to provide, and (4) to request or tell 
the claimant to provide any evidence in his possession that 
pertains to these claims.  

2.  The RO must adjudicate the veteran's service connection claim 
for depression, de novo, under the VCAA provisions.

3.  The RO should obtain for the record copies of any available 
records associated with the veteran's claim for SSA disability 
benefits.  

4.  The veteran should be scheduled for an appropriate examination 
for an opinion as to whether it is as likely as not that he has 
recurrent tinnitus as a result of an incident of active service.  
The claims folder must be available to, and reviewed by, the 
examiner.  Additional tests or studies should be performed as 
necessary for an adequate opinion.  The examiner should reconcile 
any opinions given with the other evidence of record and provide a 
complete rationale.

5.  After completion of the above and any additional development 
deemed necessary, the RO should review the issues remaining on 
appeal.  The RO must consider all applicable laws and regulations.  
If the benefits sought remain denied, the veteran and his 
representative should be furnished an appropriate supplemental 
statement of the case and be afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


